DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In view of the appeal brief (arguments and claims) filed on 1/12/2021, 2/23/2021, respectively PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/AMBER R ANDERSON/Supervisory Patent Examiner, Art Unit 3678                                                                                                                                                                                                        

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  The originally filed disclosure (specification filed 1/6/13) fails to provide basis for “so low in the river water that no ships hit it and so low that environmentalists on shore do not see it”; therefore such phrase constitutes new matter. Applicant should point out exactly what page and line number of the originally filed specification (1/6/13) where such language can be found. 
The originally filed disclosure (specification filed 1/6/13) fails to provide basis for “one to three (pipelines) of which do a U-turn at the mouth of a river and go back up the river to supply water to locations that are lower than the input point at which water entered”; therefore such phrase constitutes new matter.
Applicant should point out exactly what page and line number of the originally filed specification (1/6/13) where such language can be found.
Applicant should point out exactly what page and line number of the originally filed specification (1/6/13) where such language can be found. 
Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The specification fails to disclose how the “submerged system” called for in claim 1 can transport water all around the world and in every river of the world since every input of a river is not at 100m above sea level. Therefore, one cannot make and/or use the invention as claimed.
Claims 2-3 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  The originally filed specification (1/6/13) fails to provide basis for “in-pipe hydroelectric generation plants”, therefore such phrase constitutes new matter. Applicant should point out exactly what page and line number of the originally filed specification (1/6/13) where such language can be found. 


Applicant should point out exactly what page and line number of the originally filed specification (1/6/13) where such language can be found.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 is confusing because it is unclear what the “submerged system” entails in order for it to not be hit by ships and seen by environmentalists onshore.
Claim 1 is indefinite since one cannot determine the metes and bounds of the limitation “so low in the river water that no ships hit it”.  Since ship sizes vary one is unable to determine exactly what depth is the submerged system below the water level.
Claim 1 is indefinite since one cannot determine the metes and bounds of the limitation “environmentalists on shore do not see it”.  Since a person’s vision varies one is unable to determine exactly what depth is the submerged system to not be seen from shore. 

Claim 1 lines 7-8 “and that are about 10 meters in diameter” is confusing because it is not clear if the 10 meters in diameter is referring back to all 10 pipelines or only the 1 to 3 that made the U-turn.
Claim 1 is confusing because at lines 12-13, the “pipelines” run down the river and along the ocean; however, at line 5 some pipelines “go back up the river”.
Claim 3 lines 7-40 recite language that is awkward and confusing.  There are too numerous to mention each one specifically.  Some examples are noted.  Claim 3 line 9, “the pipeline will also  (2) also” is awkward and confusing.  
Claim 3 line 10 calls for the same phrases “so low in the water … no ships hit it”; .  The same with “environmentalists ….”. Such phrases are duplications and should be deleted.
Claim 3 lines 7-40 recite narrative language which renders the claim indefinite and confusing since they repeat previously recited language along with referencing specific geographic landmarks.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1,2 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over "A Really Big Straw for a Really Big Gulp: The Washington-to-California Pipeline” article referred here on out as Pipeline Article in view of Ross ‘734 and Avoiding Outside Interference with Pipelines article (referred here on out as Pipeline safety).

The “Pipeline” article discloses a submerged pipeline that is about 10m in diameter having its river water input point at the mouth of the Columbia River, wherein the pipeline runs down the river (to some degree) to the ocean, and then along the ocean in ocean waters that are about 100 meters deep through the ocean waters to points where the river water captured in the pipeline is diverted to go to inland water systems.  The Pipeline Article discloses the invention substantially as claimed.  However, the Pipeline Article is silent about the pipelines being so submerged that no ship can hit them and environmentalists on shore cannot see them, the pipeline being air-tight and water-tight plastic pipeline powered by gravity and siphon principles without any pumping and including 10 pipelines creating a 10m high by 100m wide pipeline.  The pipeline having their input upriver from the mouth of the river, where the river is about 100 meters above sea level and then running along the bottom of the river down to the ocean and for one to three of the pipelines to make a u-turn at the mouth of a river and go back-up the 
The ”without pumping” limitation is met because the water input of the combined references would be upstream (at elevation 100m) and would require no pumping as defined by applicant in response filed 6/15/18.

It would have been considered obvious to one of ordinary skill in the art to modify the Pipeline Article to have the pipeline made out of plastic since such material provides low flow resistance.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.

It would have been considered obvious to one of ordinary skill in the art to modify the Pipeline Article to have 10 pipelines forming a 100 meter wide structure since it has been held that mere duplication of essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  It should be noted that such a modification provides a desired amount of fresh water to the end user.
Upon considering the general knowledge available for example in the "Colorado River Basin Study" article of having the input of the pipeline upstream of the Columbia River to avoid salt water intrusion along with the pipeline input being inland at about 100m above sea level (this location is upstream of the Columbia River) as taught by Ross, modifying the "Pipeline" article to have the pipeline input upstream of the mouth of the Columbia River at an elevation 100m above sea level (upstream from the mouth of the Columbia River) would be considered obvious to provide fresh drinking water to needed areas while taking advantage afforded by the principles of gravity and siphoning.  
As evidence by the map (see Advisory Action mailed 12/1/15) the depth along the coast is about 20M deep. Furthermore, it would have been considered obvious to one of ordinary skill in the art to modify the “Pipeline” article by having the pipeline run along the ocean's coastline at water depths of about 20m since such a modification would be deep enough to avoid interference with moving vessels and close enough to the end user to avoid expenses related to pipeline in deep sections of the ocean.


The Pipeline article clearly teaches diverting the captured water to go to inland water systems (about 19M deep West of Shasta Lake and/or 18M deep near San Francisco Bay, see Map in advisory office action mailed 12/1/15). Since the modification of Pipeline Article in view of Ross teaches to have the water input at 100M above sea level the output can be under 100M above sea level and principles of gravity and siphoning without any pumping would be conserved.  With regards to the limitation “water captured in the pipelines is diverted …. up to 10m above the input level”, it would have been considered obvious to one of ordinary skill in the art to further modify Pipeline article to have water captured in some pipelines diverted up to 10m above the input level since such elevations maybe needed to be traversed in order to be dispensed in the desired inland location. 

Pipeline safety article teaches submerged pipelines pose serious threat to human life and the environment if not placed at a sufficient depth in a river.  For example damaged to anchors, fishing nets, collisions with ships and the overall aesthetics of the river (see pipeline safety article).  Therefore, it would have been considered obvious to one of ordinary skill in the art to further modify the above combination to have the submerged pipelines so low in the river that no ship hits them and cannot be visible from shore since such a modification would comply with basic pipeline safety protocol.



such a modification provides water to desired end user (when the end user is located upstream from the mouth of the river) while taking advantage of siphon principles.  


With regards to claim 2, the Pipeline Article discloses the invention substantially as claimed.  However, the Pipeline Article lacks in-pipe hydroelectric generation plants about one every ten meters to generate electricity by having the turbines run by the water that flows through the pipeline by the force of gravity, for the various agriculture regions, cities and towns along the pipeline routes. Ross teaches in-pipe hydroelectric generation plants (see abstract, Figs. 6,7, para 0001, 0005, 0008, note the hydroelectric plant is in a pipe see Fig. 7) one wherever desired (see para 0001) to generate electricity by having the turbines run by the water that flows through the pipeline by the force  of gravity, for the various agriculture regions, cities and towns along the  pipeline .

Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pipeline Article in view of Ross and Pipeline safety as applied to claim 1 above, and further in view of Canadian document (CA 2296088) and Henderson (US 20110254179).
Pipeline article (as modified above) discloses the invention substantially as claimed.  However, Pipeline Article (as modified above) is silent about the turbines (being paddlewheel type) and having a power supply to energize the paddlewheels to speed the flow of water down the river. Canadian document teaches it is known to have a turbine (paddlewheels) to generate electricity (see page 2, Fig. 3B).  Henderson teaches it is known to have a power supply to energize paddlewheels to move water in a given direction (see para [0016-0021]).   It would have been considered obvious to one of ordinary skill in the art to further modify Pipeline Article (as modified above) by replacing the water turbine (see Ross) with a water paddlewheel turbine system that can generate electricity and a power supply for energizing the paddlewheel to facilitate movement of water as taught by Canadian document and Henderson since such a modification allows the current of the water to drive the paddlewheel turbine to generate .   

Response to Arguments
Applicant's arguments filed (1/12/2021 under Appeal Briefs (16 pages, 14, pages, 31 pages) have been fully considered but they are not persuasive. 

Addressing #1
           Applicant  argues 35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

and the examiner fails to show that 19 elements are obvious.  The examiner never rejected any of the claims under 35 USC 101 and therefore such argument is moot. 
Furthermore, the claimed elements were addressed in office actions dated 9/16/2020 and 6/24/2020 and as discussed in above rejections as being either being taught by the prior art of record and/or obvious.  
Applicant argues that the prior art fails to teach “one to three pipelines do a U-turn at the mouth of the river and go back up the river to supply water to locations that are lower than the input point at which water entered the pipeline”.  The examiner disagrees.  The limitation was considered general knowledge to one of ordinary skill in the art. However, the ending of the sentence was accidentally left off and has been addressed in the above rejection. 
It should be noted that the originally filed disclosure (specification, 1/6/13) fails to provide basis for “one to three pipelines do a U-turn at the mouth of the river and go back up the river to supply water to locations that are lower than the input point at which water entered the pipeline” so such limitation constitutes new matter (see discussion above).
Applicant argues that the prior art fails to teach “having air-tight and water-tight pipeline at the bottom of a river”.  The examiner disagrees.  The PTAB decision of 8/16/2019 established that the prior art taught “having air-tight and water-tight plastic pipeline at the bottom of a river”
 Applicant argues that the prior art fails to teach “hydro-electric generating turbines along the pipeline”.  The examiner disagrees.  The PTAB decision of 8/16/2019 established that the prior art taught “hydro-electric generating turbines along the pipeline”.
Applicant argues that the prior art fails to teach “power supply to convert turbines into paddlewheels”.  The examiner disagrees.  See rejection of claim 3.

Addressing #2
Applicant makes reference to specification filed 8-14-15 when addressing the examiner’s  “new matter” rejections.  However, applicant needs to reference the originally filed disclosure.  Applicant’s failure to do so fails to overcome examiner’s new matter rejections (above) and therefore they stand.  Some examples are noted.  Applicant argues that having the pipelines “submerged to a depth that is 2 meters below the deepest allowable depth of any boat or ship at the lowest historical river level” 
To provide basis for the limitation “so low that environmentalists on shore do not see it”; applicant points to specification file (8/14/15) page 25 reads:
“Because the entire pipeline is at the bottom of a river, a break in the pipeline will only allow the pipeline water to flow into the river water around the pipelines. The pipelines will be beneath the surface of the river and ocean so the views of the oceans and rivers will not be changed by the pipeline. In addition, the pipeline will not decrease the level of the river, so barges will be able to travel the river as they always have.”
However the originally filed specification (1/6/13) page 24 reads
“Because the entire pipeline is at the bottom of a river, a break in the pipeline will only allow the pipeline water to flow into the river water around the pipelines. In addition, the pipeline will not decrease the level of the river, so barges will be able to travel the river as they always have.” 
There is no “pipelines will be beneath the surface of the river and ocean so the views of the oceans and rivers will not be changed by the pipeline” recited; therefore there is no basis for  limitation “so low that environmentalists on shore do not see it” in the originally filed disclosure therefore rendering such language new matter.  Furthermore, even if there were basis for “pipelines will be beneath the surface of the river and ocean so the views of the oceans and rivers will not be changed by the pipeline” and  “so low that environmentalists on shore do not see it” still varies in scope and thus constitutes new matter.

Addressing #3
Applicant alleges basis for “pipelines will transport water by vacuum suction without any pumping” can be found at para 0039 of specification filed 8-14-15.  The examiner disagrees.  The subject matter at para 0039 of specification filed 8/14/15 corresponds to pages 22-24 of originally filed disclosure (1/6/13); however, there is no mention of “vacuum suction without any pumping”; therefore such language constitutes new matter.  While pipelines may transport water by vacuum suction without any pumping, the originally filed disclosure never stated as such and one cannot imply phrases as “garden hoses” to meet the limitation.
Applicant alleges that such language has been removed from claim 1; however, that’s not the case.

Addressing #4
Applicant alleges basis for “pipelines will transport water by vacuum suction without any pumping” can be found on page 19 of specification filed 8/14/15 at “continues flowing downstream through the siphon to the mouth, of the Columbia River (Point D in Figure 1), and then continues south (without allowing the mixing of the pipeline’s fresh water with the ocean’s salt water), below sea level, along the Oregon and Washington coastal waters. If there is more than one pipeline, one pipeline would turn inland and flow up the Rogue River in Oregon; another pipeline would turn into the San Francisco Bay and then flow up the San Joaquin River (Point E in Figure 1) and another would continue on to Mexico, and then, without pumps to pump the water, the pipeline would continue up those various rivers to higher elevations (such as 99 meters above sea level) (Point F in Figure 1).  Similarly language was found in the original filed specification (1/6/13)
At page 16 of originally filed specification (1/6/13) “continues flowing downstream through the siphon to the mouth of the Columbia River (Point B in Figure 1), and then continues south (without allowing the mixing of the pipeline’s fresh water with the ocean’s salt water), below sea level, along the Oregon and Washington coastal waters to the mouths of various rivers in Oregon, California (such as the San Joaquin River) (Point E in Figure l)and Mexico, and then, without pumps to pump the water, the pipeline continues up those rivers to higher elevations (such as 99 meters above sea level) (Point F in Figure 1).  However, the citation fails to provide the basis for 
“transport water by vacuum suction without any pumping”; therefore the phrase constitutes new matter.

Addressing #5
Applicant argues that the “submerged system” can transport water in every river of the world.  Applicant’s system cannot work in every river in the world, since every river in the world does not have an input location at least 100m above sea level which is a requirement for claim 1.  
For Example, the Berbice River, in Guyana South America, the input of the Berbice river is 46m above sea level and runs to the Atlantic Ocean where it is at sea level. 



Addressing #6
Applicant argues that basis for “in-pipe hydroelectric generation plants” can be found at para 0029 of specification filed 8-14-15.
[0029] It is common knowledge that large electricity generators produce an almost free large current of electricity from dammed reservoirs. The standard method of operation is that a large reservoir of water is created by damming a river and then allowing a tunnel or pipeline, at the bottom of the dam of water to flow past turbines on generators to turn those turbines of the hydroelectric power generator and create electricity. Inventor Stauffer has invented an alternative method by which to create the pipeline of water to turn the turbines of the hydroelectric power generator, which does not require a dam nor a reservoir of water behind the dam. Instead, the powerful flow of water can be created by gravity in a submerged pipeline that flows from a higher elevation to a lower elevation. Similar language was found at page 2 of originally filed specification.  However, the citation fails to provide the basis for “in-pipe hydroelectric generation plants”; therefore the phrase constitutes new matter. Furthermore, Ross teaches “in-pipe hydroelectric generation plant” (see abstract, para 0001, 0005, 0008).  
Applicant argues that prior art fails to teach placing the turbines every 10m.  Ross teaches to place hydroelectric turbines where desired (see para 0001), therefore every 10m would be based on the needed use.




Addressing #7
Applicant argues that “rather than going over land to Astoria, Oregon” was implied and does not constitute new matter. The examiner disagrees.  Applicant admitted such language was added to distinguish itself from Ross reference.  Since the originally filed specification (1/6/13) provides no basis for such language, such language constitutes new matter.

Addressing #8 
Claim 1 is confusing because it is unclear what the “submerged system” entails in order for it to not be hit by ships and seen by environmentalists onshore.
Applicant alleged such confusion was clarified at #2 above.  Since the draft of ships vary and clarity of water varies, it is unclear what the submerged depth would be.  Having pipeline submerged 13m deep maybe be applicable for a ship with less than 1m draft and water clarity that’s less 3m on a dark cloudy day (poor light reflection).  However, this would not work in the same river if the ship has 3.5m draft and the water clarity is greater than 3m on a bright sunny day (great light reflection). 






  
Addressing #9
Claim 1 is indefinite since one cannot determine the metes and bounds of the limitation “so low in the river water that no ships hit it”. Since ship sizes vary one is unable to determine exactly what depth is the submerged system below the water level.
Since the draft of the ships vary as admitted by applicant, it is unclear how deep the submerged system is positioned.  While ships having varying drafts will traverse the same river, what is the depth of the submerged system is positioned?  
“So low in the river that no ships hit it” is not the same as “submerged to a depth that is 2 meters below the deepest allowable depth of any boat or ship at the lowest historical river level” and cannot be construed to be as such.


Addressing #10
Applicant argues that “environmentalists on shore do not see pipeline” because its 2 meters below the deepest draft of any ship on any river.  Such argument is far more limiting than the claimed subject matter.
Claim 1 is indefinite since one cannot determine the metes and bounds of the limitation “environmentalists on shore do not see it”. Since a person’s vision varies one is unable to determine exactly what depth is the submerged system to not be seen from shore.

There are lenses that can aid in reducing the reflection of light; therefore what one can and cannot see is arbitrary and claims must be definite and not arbitrary.



Addressing #11
Applicant alleges to make changes to claim 1 line 7 “pipeline” to –pipelines—and “that are about 10 meters” to –that are each about 10 meters”.  However, claims submitted on 2/23/2021 fail to include such changes.
Addressing #12
Applicant alleges to clarify which pipelines made a u-turn and go back up the river and which pipelines continue on down the ocean’s coast.  However, the alleged changes 
Claim 1 line 12-13, “without any pumping, and such pipelines that do not do a U-turn and go back up the river will run, along the bottom of the river …”.  However claims submitted on 2/23/2021 fail to include such changes.

Addressing #13
Applicant alleges to clarify claim 3 “the pipeline will also (2) also..”   However claims submitted on 2/23/2021 fail to include such changes.


Claim 3 is repeating phrases called for in claim 1.  “so low in the water ….”.  Duplication of claim language should be deleted.

Addressing #15
Applicant did not overcome the 112 rejection so it is repeated.

Addressing #16
 Regarding the 35 USC 103 rejections:
Claims 1,2 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over "A Really Big Straw for a Really Big Gulp: The Washington-to-California Pipeline” article referred here on out as Pipeline Article in view of Ross 734 and Avoiding Outside Interference with Pipelines article (referred here on out as Pipeline safety).
The above rejection provides all the elements applicant alleges are missing (see rejection above) including the teaching and motivation for having the submerged pipelines so low in the river that no ship hits them and cannot be visible from shoreline.
The limitation of “having their input hundreds of miles upriver from the mouth of the river” is far more limiting than claimed subject matter filed 2/23/2021.
The limitation “for some of the pipelines to make a U-turn at the month of the river and go back-up stream to supply water at a location below the input point” is new matter since such language was not in the original filed specification (1/6/13).
 
such a modification provides water to desired end user (when the end user is located upstream from the mouth of the river) while taking advantage of siphon principles.  
Applicant argues the prior art fails to teach “a submerged pipeline that runs 400 miles down .... and then runs hundreds of miles in shallow Ocean water …”.  It should be noted that such arguments are far more limiting than claimed subject matter.
 
Applicant argues that prior art fails to teach “external power source” to power up the “hydroelectric turbines”.  The examiner disagrees.  See rejection of claim 3 above.

Addressing #17
Applicant argues the prior art fails to teach “providing turbines every 10m on a 400-mile submerged pipeline”. It should be noted that such argument is far more limiting than the claimed subject matter (claims filed 2/23/2021).  Ross teaches to place hydroelectric 


Addressing #18
Applicant argues that Ross fails to teach hydro-electric generation plants that are “in-pipe”.  The examiner disagrees.  Ross teaches “in-pipe hydroelectric generation plant” (see abstract, para 0001, 0005, 0008).  Figure 7 shows the pipeline includes a branched portion that houses the water powered turbine electrical generators. This meets the limitation “in-pipe”.  Applicant originally filed specification (1/6/13) fails to disclose an 
“in-pipe” hydroelectric plants, therefore such a limitation constitutes new matter.   Applicant alleging Ross teaches a dam design etc. is mere speculation and conjecture. 


Addressing #19
Applicant argues that Fig. 8 of Ross teaches “Erosion Barrier Reef” therefore the pipelines would not be submerged 20m.  Applicant is misconstruing the rejection.  
No where did the rejection suggest Ross teaches submerging the pipelines 20m.
The map provided in Advisory (12/1/15) teaches depths along the oceans coast.
The motivation to have the pipeline submerged 20m along the oceans coast was already found to be obvious by PTAB see decision rendered (8/16/19).
 
Addressing #20

Each and every limitation was met by prior art, case law and/or upon considering general knowledge in the art.  


Addressing #21
Applicant argues that the pipelines should have (hydroelectric generating turbines). This was covered with the teaching of Ross as discussed above at #17.
Applicant argues that prior art fails to teach “external power source” to power up the “hydroelectric turbines”.  The examiner disagrees.  See rejection of claim 3 above.

Addressing #22
Applicant argues that there is no motivation to combine the references to yield the claimed subject matter.  The examiner disagrees.
The claimed elements were addressed in office actions dated 9/16/2020, 6/24/2020 and as discussed in above rejections as being either being taught by the prior art of record and/or obvious.  
Each and every limitation was met by prior art, case law and/or upon considering general knowledge in the art.  


See discussion of #22 above.


Addressing #24
With regards to applicant’s argument regarding “in-pipe” electric generators, this argument has been addressed above at #18.  Applicant argues that the prior art fails to teach power supply to energize the turbines (paddlewheels).  The examiner disagrees.  See rejection of claim 3 above.  
In response to applicant's argument about “fish migration” etc, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Applicant argues that there is no motivation to combine Pipeline article, Ross, the Colorado River Basin Study, the Canadian Document and Henderson to yield the claimed subject matter.  The examiner disagrees.
The claimed elements were addressed in office actions dated 9/16/2020, 6/24/2020 and as discussed in above rejections as being either being taught by the prior art of record and/or obvious.  
Each and every limitation was met by prior art, case law and/or upon considering general knowledge in the art.  


Applicant continues to argue issues such that were already decided by the PTAB (8/16/19). The outstanding issues were all directed to “new matter” and have been discussed in the rejections above.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNIL SINGH whose telephone number is (571)272-7051.  The examiner can normally be reached on M-Th 8-3, F 9-8 and 2nd Sat 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571 270 5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 




/SUNIL SINGH/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        

SS
5/3/2021